                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 1 of 21



                                                BENDAU & BENDAU PLLC
                                            1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                Christopher J. Bendau (AZ Bar No. 032981)
                                            2   P.O. Box 97066
                                                Phoenix, Arizona 85060
                                            3   Telephone: (480) 382-5176
                                                Fax: (480) 304-3805
                                            4   Email: cliffordbendau@bendaulaw.com
                                                       chris@bendaulaw.com
                                            5   Attorneys for Plaintiff
                                            6
                                                                         UNITED STATES DISTRICT COURT
                                            7
                                                                                DISTRICT OF ARIZONA
                                            8
                                            9    Ebony Williams,                              No. ___________________________
                                           10                          Plaintiff,
                                                                                              COMPLAINT
                                           11    v.
BENDAU & BENDAU PLLC




                                           12    The AZ Fry Guy, LLC, an Arizona
                                                 Limited Liability Company; A Taste of
                       Phoenix, AZ 85060




                                           13    Soul, LLC, an Arizona Limited Liability
                        P.O. Box 97066




                                                 Company; Gregory P. Hall and Jane
                                           14    Doe Hall, a married couple; and Raisins
                                                 K. Mitchell and John Doe Mitchell,
                                           15
                                                                       Defendants.
                                           16
                                           17
                                           18         Plaintiff, Ebony Williams (“Plaintiff”), sues the Defendants, The AZ Fry Guy,

                                           19   LLC (“Defendant AZ Fry Guy”); A Taste of Soul, LLC (“Defendant A Taste of Soul”);
                                           20   Gregory P. Hall and Jane Doe Hall; and Raisins K. Mitchell and John Doe Mitchell
                                           21
                                                (collectively “Defendants” or “The AZ Fry Guy”) and allege as follows:
                                           22
                                                                            PRELIMINARY STATEMENT
                                           23
                                           24         1.     This is an action for unpaid minimum wages, unpaid overtime wages,
                                           25   liquidated damages, attorneys’ fees, costs, and interest under the Fair Labor Standards
                                           26
                                                Act (“FLSA”), 29 U.S.C. § 201, et seq.; unpaid minimum wage under the Arizona
                                           27
                                           28
                                                                                           -1-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 2 of 21



                                                Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”) Title 23, Chapter
                                            1
                                            2   2, Article 8; and unpaid wages under the Arizona Wage Act (“AWA”), A.R.S. Title 23,
                                            3   Chapter 2, Article 7.
                                            4
                                                       2.     The FLSA was enacted “to protect all covered workers from substandard
                                            5
                                                wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            6
                                            7   728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                            8   minimum wage of pay for all time spent working during their regular 40-hour
                                            9
                                                workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                           10
                                                exempt employees one and one-half their regular rate of pay for all hours worked in
                                           11
BENDAU & BENDAU PLLC




                                           12   excess of 40 hours in a workweek. See 29 U.S.C § 207.
                       Phoenix, AZ 85060




                                           13          3.     The Arizona Minimum Wage Act, A.R.S § 23-363, establishes a minimum
                        P.O. Box 97066




                                           14
                                                wage within the State of Arizona.
                                           15
                                                       4.     The AWA, A.R.S. § 23-350, et seq., establishes standards for wage
                                           16
                                           17   payments to employees within the State of Arizona.

                                           18                               JURISDICTION AND VENUE
                                           19
                                                       5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                                           20
                                                29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                           21
                                           22   the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §

                                           23   1367 because the state law claims asserted herein are so related to claims in this action
                                           24
                                                over which this Court has subject matter jurisdiction that they form part of the same case
                                           25
                                                or controversy under Article III of the United States Constitution.
                                           26
                                           27
                                           28
                                                                                            -2-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 3 of 21



                                                       6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            1
                                            2   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and
                                            3   Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            4
                                                alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            5
                                                                                          PARTIES
                                            6
                                            7          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                            8   Arizona, and is a former employee of Defendants.
                                            9
                                                       8.     At all material times, Defendant The AZ Fry Guy, LLC was a limited
                                           10
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                           11
BENDAU & BENDAU PLLC




                                           12   material times, Defendant The AZ Fry Guy, LLC does business, has offices, and/or
                       Phoenix, AZ 85060




                                           13   maintains agents for the transaction of its customary business in Maricopa County,
                        P.O. Box 97066




                                           14
                                                Arizona.
                                           15
                                                       9.     At all relevant times, Plaintiff was an employee of Defendant The AZ Fry
                                           16
                                           17   Guy, LLC. At all relevant times, Defendant The AZ Fry Guy, LLC, acting through its

                                           18   agents, representatives, employees, managers, members, and/or other representatives had
                                           19
                                                the authority to hire and fire employees, supervised and controlled work schedules or the
                                           20
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           21
                                           22   employment records in connection with Plaintiff’s employment with Defendants. In any

                                           23   event, at all relevant times, Defendant The AZ Fry Guy, LLC was an employer subject to
                                           24
                                                the Fair Labor Standards Act (FLSA) and employed Plaintiff.
                                           25
                                                       10.    Defendant The AZ Fry Guy, LLC is an employer under the FLSA. The
                                           26
                                           27   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           28
                                                                                              -3-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 4 of 21



                                                an employer in relation to an employee. Defendant The AZ Fry Guy, LLC had the
                                            1
                                            2   authority to hire and fire employees, supervised and controlled work schedules or the
                                            3   conditions of employment, determined the rate and method of payment, and maintained
                                            4
                                                employment records in connection with Plaintiff’s employment with Defendants. As a
                                            5
                                                person who acted in the interest of Defendant The AZ Fry Guy, LLC in relation to the
                                            6
                                            7   company’s employees, Defendant The AZ Fry Guy, LLC is subject to liability under the
                                            8   FLSA.
                                            9
                                                        11.   At all material times, Defendant A Taste of Soul, LLC was a limited
                                           10
                                                liability company duly licensed to transact business in the State of Arizona. At all
                                           11
BENDAU & BENDAU PLLC




                                           12   material times, Defendant A Taste of Soul, LLC does business, has offices, and/or
                       Phoenix, AZ 85060




                                           13   maintains agents for the transaction of its customary business in Maricopa County,
                        P.O. Box 97066




                                           14
                                                Arizona.
                                           15
                                                        12.   At all relevant times, Plaintiff was an employee of Defendant A Taste of
                                           16
                                           17   Soul, LLC. At all relevant times, Defendant A Taste of Soul, LLC, acting through its

                                           18   agents, representatives, employees, managers, members, and/or other representatives had
                                           19
                                                the authority to hire and fire employees, supervised and controlled work schedules or the
                                           20
                                                conditions of employment, determined the rate and method of payment, and maintained
                                           21
                                           22   employment records in connection with Plaintiff’s employment with Defendants. In any

                                           23   event, at all relevant times, Defendant A Taste of Soul, LLC was an employer subject to
                                           24
                                                the Fair Labor Standards Act (FLSA) and employed Plaintiff.
                                           25
                                                        13.   Defendant A Taste of Soul, LLC is an employer under the FLSA. The
                                           26
                                           27   FLSA defines “employer” as any person who acts directly or indirectly in the interest of

                                           28
                                                                                            -4-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 5 of 21



                                                an employer in relation to an employee. Defendant A Taste of Soul, LLC had the
                                            1
                                            2   authority to hire and fire employees, supervised and controlled work schedules or the
                                            3   conditions of employment, determined the rate and method of payment, and maintained
                                            4
                                                employment records in connection with Plaintiff’s employment with Defendants. As a
                                            5
                                                person who acted in the interest of Defendant A Taste of Soul, LLC in relation to the
                                            6
                                            7   company’s employees, Defendant A Taste of Soul, LLC is subject to liability under the
                                            8   FLSA.
                                            9
                                                        14.   Defendants Gregory P. Hall and Jane Doe Hall are, upon information and
                                           10
                                                belief, husband and wife. They have caused events to take place giving rise to this action
                                           11
BENDAU & BENDAU PLLC




                                           12   as to which their marital community is fully liable. Defendants Gregory P. Hall and Jane
                       Phoenix, AZ 85060




                                           13   Doe Hall are the owners of Defendant The AZ Fry Guy and were at all relevant times
                        P.O. Box 97066




                                           14
                                                Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
                                           15
                                                        15.   Under the FLSA, Defendants Gregory P. Hall and Jane Doe Hall are
                                           16
                                           17   employers. The FLSA defines “employer” as any person who acts directly or indirectly

                                           18   in the interest of an employer in relation to an employee. Defendants Gregory P. Hall
                                           19
                                                and Jane Doe Hall are the owners of Defendant The AZ Fry Guy. They had the authority
                                           20
                                                to hire and fire employees, supervised and controlled work schedules or the conditions of
                                           21
                                           22   employment, determined the rate and method of payment, and maintained employment

                                           23   records in connection with Plaintiff’s employment with Defendants. As persons who
                                           24
                                                acted in the interest of Defendants in relation to the company’s employees, Gregory P.
                                           25
                                                Hall and Jane Doe Hall are subject to individual liability under the FLSA.
                                           26
                                           27
                                           28
                                                                                           -5-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 6 of 21



                                                       16.    Defendants Raisins K. Mitchell and John Doe Mitchell are, upon
                                            1
                                            2   information and belief, husband and wife. They have caused events to take place giving
                                            3   rise to this action as to which their marital community is fully liable. Defendants Raisins
                                            4
                                                K. Mitchell and John Doe Mitchell are the owners of The AZ Fry Guy and were at all
                                            5
                                                relevant times Plaintiff’s employers as defined by the FLSA, 29 U.S.C. § 203(d).
                                            6
                                            7          17.    Under the FLSA, Defendants Raisins K. Mitchell and John Doe Mitchell
                                            8   are employers. The FLSA defines “employer” as any person who acts directly or
                                            9
                                                indirectly in the interest of an employer in relation to an employee. Defendants Raisins
                                           10
                                                K. Mitchell and John Doe Mitchell are the owners of Defendant The AZ Fry Guy. They
                                           11
BENDAU & BENDAU PLLC




                                           12   had the authority to hire and fire employees, supervised and controlled work schedules or
                       Phoenix, AZ 85060




                                           13   the conditions of employment, determined the rate and method of payment, and
                        P.O. Box 97066




                                           14
                                                maintained employment records in connection with Plaintiff’s employment with
                                           15
                                                Defendants. As persons who acted in the interest of Defendants in relation to the
                                           16
                                           17   company’s employees, Raisins K. Mitchell and John Doe Mitchell are subject to

                                           18   individual liability under the FLSA.
                                           19
                                                       18.    Plaintiff is further informed, believes, and therefore alleges that each of the
                                           20
                                                Defendants herein gave consent to, ratified, and authorized the acts of all other
                                           21
                                           22   Defendants, as alleged herein.

                                           23          19.    Defendants, and each of them, are sued in both their individual and
                                           24
                                                corporate capacities.
                                           25
                                                       20.    Defendants are jointly and severally liable for the injuries and damages
                                           26
                                           27   sustained by Plaintiff.

                                           28
                                                                                             -6-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 7 of 21



                                                       21.    At all relevant times, all Defendants were joint employers of Plaintiff.
                                            1
                                            2          22.    At all relevant times: (1) Defendants were not completely disassociated
                                            3   with respect to the employment of Plaintiff; and (2) Defendants were under common
                                            4
                                                control. In any event, at all relevant times, Defendants were joint employers under the
                                            5
                                                FLSA, 29 C.F.R. § 791.2(b), and Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 917-
                                            6
                                            7   918 (9th Cir. 2003), and employed Plaintiffs.
                                            8          23.    Further, at all relevant times, Defendants have operated as a “single
                                            9
                                                enterprise” within the meaning of the FLSA, 29 U.S.C. § 203(r)(1). That is, Defendants
                                           10
                                                perform related activities through unified operation and common control for a common
                                           11
BENDAU & BENDAU PLLC




                                           12   business purpose. See Brennan v. Arnheim and Neely, Inc., 410 U.S. 512, 515 (1973);
                       Phoenix, AZ 85060




                                           13   Chao v. A-One Med. Servs., Inc., 346 F.3d 908, 914-15 (9th Cir. 2003).
                        P.O. Box 97066




                                           14
                                                       24.    At all relevant times, Plaintiff was an “employee” of The AZ Fry Guy, LLC
                                           15
                                                and Gregory P. Hall and Jane Doe Hall as defined by the FLSA, 29 U.S.C. § 201, et seq.
                                           16
                                           17          25.    The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to he

                                           18   AZ Fry Guy, LLC and Gregory P. Hall and Jane Doe Hall.
                                           19
                                                       26.    At all relevant times, he AZ Fry Guy, LLC and Gregory P. Hall and Jane
                                           20
                                                Doe Hall were and continue to be “employers” as defined by FLSA, 29 U.S.C. § 201, et
                                           21
                                           22   seq.

                                           23          27.    The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                           24
                                                Defendants.
                                           25
                                                       28.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                           26
                                           27   by A.R.S. § 23-350.

                                           28
                                                                                            -7-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 8 of 21



                                                       29.    At all relevant times, Defendants were and continue to be “employers” as
                                            1
                                            2   defined by A.R.S. § 23-350.
                                            3          30.    At all relevant times, Plaintiff was an “employee” of Defendants as defined
                                            4
                                                by A.R.S. § 23-362.
                                            5
                                                       31.    At all relevant times, Defendants were and continue to be “employers” as
                                            6
                                            7   defined by A.R.S. § 23-362.
                                            8          32.    Defendants individually and/or through an enterprise or agent, directed and
                                            9
                                                exercised control over Plaintiff’s work and wages at all relevant times.
                                           10
                                                       33.    Plaintiff, in her work for Defendants, was employed by an enterprise
                                           11
BENDAU & BENDAU PLLC




                                           12   engaged in commerce that had annual gross sales of at least $500,000.
                       Phoenix, AZ 85060




                                           13          34.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                        P.O. Box 97066




                                           14
                                                commerce or the production of goods for commerce.
                                           15
                                                       35.    At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                           16
                                           17   interstate commerce.

                                           18          36.    Plaintiff, in her work for Defendants, regularly handled goods produced and
                                           19
                                                transported in interstate commerce.
                                           20
                                                       37.    Plaintiff, in her work for Defendants, regularly accepted credit card payments
                                           21
                                           22   from customers.

                                           23                                 NATURE OF THE CLAIM
                                           24
                                                       38.    Defendants own and/or operate as The AZ Fry Guy, an enterprise located in
                                           25
                                                Maricopa County, Arizona.
                                           26
                                           27
                                           28
                                                                                            -8-
                                           29
                                           30
                                                  Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 9 of 21



                                                       39.    Plaintiff was hired by Defendants, and Plaintiff worked for Defendants
                                            1
                                            2   between approximately January 2017 and April 2019.
                                            3          40.    Defendants improperly classified Plaintiff as an independent contractor.
                                            4
                                                However, at all times, Plaintiff was an employee of Defendants.
                                            5
                                                       41.    Defendants, in their sole discretion, compensated Plaintiff at an hourly rate
                                            6
                                            7   that was subject to a tip credit and thus less than the applicable minimum wage for all
                                            8   hours she worked.
                                            9
                                                       42.    Defendants compensated Plaintiff the same, sub-minimum hourly rate for
                                           10
                                                hours she worked in excess of 40 hours per week.
                                           11
BENDAU & BENDAU PLLC




                                           12          43.    Defendants hired/fired, issued pay, supervised, directed, disciplined,
                       Phoenix, AZ 85060




                                           13   scheduled, and performed all other duties generally associated with that of an employer
                        P.O. Box 97066




                                           14
                                                with regard to Plaintiff.
                                           15
                                                       44.    Defendants instructed Plaintiff about when, where, and how to perform
                                           16
                                           17   their work.

                                           18          45.    The following further demonstrates Plaintiff’s status as employees:
                                           19
                                                              a.      Defendants had the sole right to hire and fire;
                                           20
                                                              b.      Little to no skill was required for the work that Plaintiff performed;
                                           21
                                           22                 c.      Defendants made the decision not to pay minimum wage or

                                           23                         overtime;
                                           24
                                                              d.      Defendants supervised Plaintiff and subjected Plaintiff to their rules;
                                           25
                                                              e.      Plaintiff has no financial investment with Defendants’ business;
                                           26
                                           27                 f.      Plaintiff had no opportunity for profit or loss in the business;

                                           28
                                                                                             -9-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 10 of 21



                                                              g.     The services rendered by Plaintiff in her work for Defendants were
                                            1
                                            2                        integral to Defendants’ business;
                                            3                 h.     Plaintiff was hired as permanent an employee, typically working for
                                            4
                                                                     Defendants at least five (5) days per week for the duration of her
                                            5
                                                                     employment.
                                            6
                                            7          46.    Defendants classified Plaintiff as an independent contractor to avoid
                                            8   Defendants’ obligation to pay Plaintiff minimum wage, overtime, and other wages.
                                            9
                                                       47.    Defendants did not inform Plaintiff of the provisions of 29 U.S.C. § 203(m)
                                           10
                                                and its supporting regulations prior to imposing a tip credit upon her wages, in violation
                                           11
BENDAU & BENDAU PLLC




                                           12   of 29 U.S.C. § 206(a).
                       Phoenix, AZ 85060




                                           13          48.    As such, Defendants were not entitled to impose any tip credit upon
                        P.O. Box 97066




                                           14
                                                Plaintiff’s wages and, consequently, paid Plaintiff less than the applicable minimum
                                           15
                                                wage, in violation of 29 U.S.C. § 206 and A.R.S. § 23-363.
                                           16
                                           17          49.    Defendants should have therefore paid the full applicable, Arizona

                                           18   minimum wage to Plaintiff for all time that she worked during the course of her regular
                                           19
                                                40-hour workweeks.
                                           20
                                                       50.    As such, the full applicable minimum wage for such time is owed to
                                           21
                                           22   Plaintiff for the entire time she was employed by Defendants.

                                           23          51.    Defendants did not inform Plaintiff of the amount of cash wage the
                                           24
                                                Defendants were paying Plaintiff.
                                           25
                                                       52.    Defendants did not inform Plaintiff of the additional amount claimed by
                                           26
                                           27   Defendant as a tip credit.

                                           28
                                                                                           -10-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 11 of 21



                                                       53.    Defendants did not inform Plaintiff that the tip credit claimed by
                                            1
                                            2   Defendants cannot exceed the amount of tips actually received by Plaintiff.
                                            3          54.    Defendants did not inform Plaintiff that all tips received by Plaintiff were to
                                            4
                                                be retained by Plaintiff except for a valid tip pooling arrangement limited to employees
                                            5
                                                who customarily and regularly receive tips.
                                            6
                                            7          55.    Defendants did not inform Plaintiff that the tip credit would not apply to
                                            8   any tipped employee unless the tipped employee had been informed of the tip credit
                                            9
                                                provisions of 29 U.S.C. § 203(m) and its supporting regulations.
                                           10
                                                       56.    Defendants did not provide written notice to Plaintiff prior to exercising the
                                           11
BENDAU & BENDAU PLLC




                                           12   tip credit, in violation of Arizona Administrative Code (“A.A.C.”) provision § R20-5-
                       Phoenix, AZ 85060




                                           13   1207 and A.R.S. Title 23.
                        P.O. Box 97066




                                           14
                                                       57.    Thereafter, Defendants did not notify Plaintiff in writing each pay period of
                                           15
                                                the amount per hour that Defendants took as a tip credit, in violation of A.A.C. § R20-5-
                                           16
                                           17   1207 and A.R.S. Title 23.

                                           18          58.    Therefore, Defendants were precluded from exercising a tip credit against
                                           19
                                                Plaintiff’s wages.
                                           20
                                                       59.    As a result of such failure by Defendants, Defendants failed to pay the
                                           21
                                           22   applicable Arizona minimum wage rate to Plaintiff for the entire duration of her

                                           23   employment, in violation of A.R.S. Title 23.
                                           24
                                                       60.    As a result of Defendants’ willful failure to compensate Plaintiff the
                                           25
                                                applicable minimum wage for such hours worked, Defendants have violated 29 U.S.C. §
                                           26
                                           27   206(a).

                                           28
                                                                                            -11-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 12 of 21



                                                       61.      At all relevant times during Plaintiff’s work for Defendants, Defendants did
                                            1
                                            2   not pay Plaintiff one and one-half times her regular rate of pay for time she worked in
                                            3   excess of 40 hours in a given workweek.
                                            4
                                                       62.      Therefore, Defendants failed to pay Plaintiff overtime wages for all hours
                                            5
                                                worked for Defendants in excess of 40 hours per workweek.
                                            6
                                            7          63.      As a result of Defendants’ failure to compensate Plaintiff the applicable
                                            8   overtime wage for all hours worked over 40 in a given workweek, Defendants violated 29
                                            9
                                                U.S.C. § 207(a).
                                           10
                                                       64.      In addition, Defendants paid Plaintiff no wages whatsoever for the final pay
                                           11
BENDAU & BENDAU PLLC




                                           12   period of her employment.
                       Phoenix, AZ 85060




                                           13          65.      During this time, Plaintiff worked approximately 48 hours in a given
                        P.O. Box 97066




                                           14
                                                workweek for Defendants without receiving any wage whatsoever from Defendants.
                                           15
                                                       66.      As a result of not having paid any wage whatsoever to Plaintiff during her
                                           16
                                           17   final pay period with Defendants, Defendants failed to pay the applicable minimum wage

                                           18   to Plaintiff.
                                           19
                                                       67.      As a result of not having paid any wage whatsoever to Plaintiff during her
                                           20
                                                final pay period with Defendants, Defendants failed to pay the applicable overtime wage
                                           21
                                           22   to Plaintiff for time she worked in excess of 40 hours in a given workweek.

                                           23          68.      As a result of Defendants’ willful failure to compensate Plaintiff the
                                           24
                                                applicable minimum wage, Defendants have violated 29 U.S.C. § 206(a).
                                           25
                                           26
                                           27
                                           28
                                                                                             -12-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 13 of 21



                                                       69.    As a result of Defendants’ failure to compensate Plaintiff the applicable
                                            1
                                            2   overtime wage for all hours worked over 40 in a given workweek, Defendants violated 29
                                            3   U.S.C. § 207(a).
                                            4
                                                       70.    As a result of Defendants’ willful failure to compensate Plaintiff the
                                            5
                                                applicable minimum wage, Defendants have violated A.R.S. § 23-363.
                                            6
                                            7          71.    As a result of Defendants’ willful failure to compensate Plaintiff the
                                            8   applicable overtime rate for time worked in excess of 40 hours in a given workweek,
                                            9
                                                Defendants failed to pay wages due and owing to Plaintiff, in violation of A.R.S. § 23-
                                           10
                                                352.
                                           11
BENDAU & BENDAU PLLC




                                           12          72.    As a result of Defendants’ willful failure to compensate Plaintiff any wage
                       Phoenix, AZ 85060




                                           13   whatsoever for the final two weeks of her employment, Defendants failed to pay wages
                        P.O. Box 97066




                                           14
                                                due and owing to Plaintiff, in violation of A.R.S. § 23-352.
                                           15
                                                       73.    Defendants knew that – or acted with reckless disregard as to whether – its
                                           16
                                           17   failure to pay Plaintiff the applicable minimum wage rate would violate federal and state

                                           18   law, and Defendants were aware of the FLSA and Arizona minimum wage requirements
                                           19
                                                during Plaintiff’s employment with Defendants. As such, Defendants’ conduct
                                           20
                                                constitutes a willful violation of Arizona wage laws.
                                           21
                                           22          74.    Defendants engaged in the regular practice of failing to accurately, if at all,

                                           23   record the time during which Defendants suffered or permitted Plaintiff to work. As
                                           24
                                                such, Defendants’ records of Plaintiff’s time worked, if in existence, understate the
                                           25
                                                duration of time each workweek that Defendants suffered or permitted Plaintiff to work.
                                           26
                                           27
                                           28
                                                                                            -13-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 14 of 21



                                                       75.    Plaintiff is a covered employee within the meaning of the Fair Labor
                                            1
                                            2   Standards Act (“FLSA”).
                                            3          76.    Plaintiff was a non-exempt employee.
                                            4
                                                       77.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                            5
                                                of her rights under the FLSA.
                                            6
                                            7          78.    Defendants individually and/or through an enterprise or agent, directed and
                                            8   exercised control over Plaintiff’s work and wages at all relevant times.
                                            9
                                                       79.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           10
                                                from Defendants compensation for unpaid wages, an additional amount equal amount as
                                           11
BENDAU & BENDAU PLLC




                                           12   liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                       Phoenix, AZ 85060




                                           13   29 U.S.C. § 216(b).
                        P.O. Box 97066




                                           14
                                                       80.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                           15
                                                from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                           16
                                           17   unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of

                                           18   this action under A.R.S § 23-363.
                                           19
                                                       81.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover an
                                           20
                                                amount that is treble her unpaid or underpaid wages under A.R.S. § 23-352.
                                           21
                                           22                     COUNT ONE: FAIR LABOR STANDARDS ACT
                                                                     FAILURE TO PAY MINIMUM WAGE
                                           23
                                           24          82.    Plaintiff realleges and incorporates by reference all allegations in all

                                           25   preceding paragraphs.
                                           26
                                           27
                                           28
                                                                                            -14-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 15 of 21



                                                         83.   Defendants did not inform Plaintiff of the provisions of the “tip credit” and
                                            1
                                            2   29 U.S.C. § 203(m) and its supporting regulations.
                                            3            84.   Defendants therefore did not pay Plaintiff the applicable minimum wage
                                            4
                                                according to the provisions of the FLSA for each and every workweek that Plaintiff and
                                            5
                                                worked for Defendants, for the duration of her employment, in violation of 29 U.S.C. §
                                            6
                                            7   206(a).
                                            8            85.   As such, full applicable minimum wage for such time Plaintiff worked is
                                            9
                                                owed to Plaintiff for the entire time she was employed by Defendants.
                                           10
                                                         86.    Defendants knew that – or acted with reckless disregard as to whether –
                                           11
BENDAU & BENDAU PLLC




                                           12   their failure to pay to Plaintiff the full minimum wage over the course of her employment
                       Phoenix, AZ 85060




                                           13   would violate federal and state law, and Defendants were aware of the FLSA minimum
                        P.O. Box 97066




                                           14
                                                wage requirements during Plaintiff’s employment. As such, Defendants’ conduct
                                           15
                                                constitutes a willful violation of the FLSA.
                                           16
                                           17            87.   Plaintiff and the Collective Members are therefore entitled to compensation

                                           18   for the full minimum wage at an hourly rate, to be proven at trial, plus an additional equal
                                           19
                                                amount as liquidated damages, together with interest, reasonable attorney’s fees, and
                                           20
                                                costs.
                                           21
                                           22            WHEREFORE, Plaintiff, Ebony Williams, respectfully requests that this Court

                                           23   grant the following relief in her favor, and against Defendants:
                                           24
                                                         A.    For the Court to declare and find that the Defendants committed one of
                                           25
                                                               more of the following acts:
                                           26
                                           27
                                           28
                                                                                             -15-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 16 of 21



                                                             i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            1
                                            2                            206(a), by failing to pay proper minimum wages;
                                            3               ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            4
                                                                         U.S.C. § 206(a);
                                            5
                                                      B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            6
                                            7                     determined at trial;
                                            8         C.          For the Court to award compensatory damages, including liquidated
                                            9
                                                                  damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                           10
                                                      D.          For the Court to award prejudgment and post-judgment interest;
                                           11
BENDAU & BENDAU PLLC




                                           12         E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                       Phoenix, AZ 85060




                                           13                     action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                        P.O. Box 97066




                                           14
                                                                  forth herein;
                                           15
                                                      F.          Such other relief as this Court shall deem just and proper.
                                           16
                                           17                         COUNT TWO: FAIR LABOR STANDARDS ACT
                                                                            FAILURE TO PAY OVERTIME
                                           18
                                           19         88.         Plaintiff realleges and incorporates by reference all allegations in all

                                           20   preceding paragraphs.
                                           21         89.         Defendants compensated Plaintiff at an hourly rate that was subject to a tip
                                           22
                                                credit and thus less than the applicable minimum wage for all hours she worked.
                                           23
                                           24         90.         Rather than paying Plaintiff one and one-half times her regular rate of pay

                                           25   for all hours worked in excess of 40 hours in a given workweek, Defendants paid Plaintiff
                                           26   the same hourly rate for all hours worked in excess of 40 in a given workweek.
                                           27
                                           28
                                                                                                -16-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 17 of 21



                                                       91.         Defendants’ practice of failing to pay Plaintiff overtime wages violates the
                                            1
                                            2   FLSA, 29 U.S.C. § 207(a).
                                            3          92.         Defendants knew that – or acted with reckless disregard as to whether – its
                                            4
                                                failure to pay Plaintiff the proper overtime rate would violate federal state law, and
                                            5
                                                Defendants were aware of the FLSA overtime requirements during Plaintiff’s
                                            6
                                            7   employment. As such, Defendants’ conduct constitutes a willful violation of the FLSA.
                                            8          93.         None of the exemptions provided by the FLSA regulating the duty of
                                            9
                                                employers to pay employees one and one-half times the regular rate of pay for all hours
                                           10
                                                worked in excess of 40 hours in a workweek are applicable to Defendants or Plaintiff.
                                           11
BENDAU & BENDAU PLLC




                                           12          94.         Plaintiff is therefore entitled to compensation of one and one-half times
                       Phoenix, AZ 85060




                                           13   their regular rates of pay for all hours worked in excess of 40 hours in a workweek, to be
                        P.O. Box 97066




                                           14
                                                proven at trial, plus an additional equal amount as liquidated damages, together with
                                           15
                                                interest, reasonable attorney’s fees, and costs.
                                           16
                                           17          WHEREFORE, Plaintiff, Ebony Williams, respectfully requests that this Court

                                           18   grant the following relief in their favor, and against Defendants:
                                           19
                                                       A.          For the Court to declare and find that the Defendants committed one of
                                           20
                                                                   more of the following acts:
                                           21
                                           22                 i.          Violated overtime provisions of the FLSA, 29 U.S.C. § 207(a), by

                                           23                             failing to pay proper overtime wages;
                                           24
                                                             ii.          Willfully violated overtime provisions of the FLSA, 29 U.S.C. §
                                           25
                                                                          207(a);
                                           26
                                           27
                                           28
                                                                                                 -17-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 18 of 21



                                                       B.    For the Court to award Plaintiff’s unpaid overtime damages, to be
                                            1
                                            2                determined at trial;
                                            3          C.    For the Court to award compensatory damages, including liquidated
                                            4
                                                             damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                            5
                                                       D.    For the Court to award prejudgment and post-judgment interest;
                                            6
                                            7          E.    For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            8                action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                            9
                                                             forth herein;
                                           10
                                                       F.    Such other relief as this Court shall deem just and proper.
                                           11
BENDAU & BENDAU PLLC




                                           12                  COUNT THREE: ARIZONA MINIMUM WAGE ACT
                                                                   FAILURE TO PAY MINIMUM WAGE
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          95.   Plaintiff realleges and incorporates by reference all allegations in all

                                           15   preceding paragraphs.
                                           16
                                                       96.   Defendants failed to inform Plaintiff of the provisions of the “tip credit”
                                           17
                                                and A.R.S. § 23-363 and its supporting regulations. Therefore, Defendants were
                                           18
                                           19   precluded from imposing a tip credit upon Plaintiff’s wages. As such, Defendants could

                                           20   not have paid less than the Arizona minimum wage rate and still complied with Arizona
                                           21   law.
                                           22
                                                       97.   Defendants did not provide written notice to Plaintiff and the Class
                                           23
                                           24   Members prior to exercising the tip credit, in violation of Arizona Administrative Code

                                           25   (“A.A.C.”) provision § R20-5-1207 and A.R.S. Title 23. Thereafter, Defendants did not
                                           26   notify Plaintiff in writing each pay period of the amount per hour that Defendants took as
                                           27
                                           28
                                                                                           -18-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 19 of 21



                                                a tip credit, in violation of A.A.C. § R20-5-1207 and A.R.S. Title 23. Therefore,
                                            1
                                            2   Defendants were precluded from exercising a tip credit against Plaintiff’s wages.
                                            3          98.          As a result of such failure by Defendants, Defendants failed to pay the
                                            4
                                                applicable Arizona minimum wage rate to Plaintiff for the entire duration of her
                                            5
                                                employment, in violation of A.R.S. Title 23.
                                            6
                                            7          99.          Defendants knew that – or acted with reckless disregard as to whether –
                                            8   their failure to pay Plaintiff the applicable minimum wage rate would violate Arizona
                                            9
                                                law, and Defendants were aware of the Arizona minimum wage requirements during
                                           10
                                                Plaintiff’s employment with Defendants. As such, Defendants’ conduct constitutes a
                                           11
BENDAU & BENDAU PLLC




                                           12   willful violation of Arizona wage laws.
                       Phoenix, AZ 85060




                                           13          100.         Plaintiff is therefore entitled to compensation for the full minimum wage at
                        P.O. Box 97066




                                           14
                                                an hourly rate, to be proven at trial, plus an additional equal amount as liquidated
                                           15
                                                damages, together with interest, reasonable attorney’s fees, and costs.
                                           16
                                           17          WHEREFORE, Plaintiff, Ebony Williams, individually, respectfully requests

                                           18   that this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                           19
                                                       A.           For the Court to declare and find that the Defendants committed one of
                                           20
                                                                    more of the following acts:
                                           21
                                           22                  i.         that the Defendants violated the minimum wage provisions of A.R.S.

                                           23                             § 23-363 by failing to pay proper minimum wages;
                                           24
                                                              ii.         that the Defendants willfully violated the minimum wage provisions
                                           25
                                                                          of A.R.S. § 23-363 by failing to pay proper minimum wages;
                                           26
                                           27
                                           28
                                                                                                  -19-
                                           29
                                           30
                                                 Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 20 of 21



                                                       B.     For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            1
                                            2                 determined at trial;
                                            3          C.     For the Court to award compensatory damages, including liquidated
                                            4
                                                              damages pursuant to A.R.S. § 23-363, to be determined at trial;
                                            5
                                                       D.     For the Court to award prejudgment and post-judgment interest;
                                            6
                                            7          E.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of
                                            8                 the action pursuant to A.R.S. § 23-364 and all other causes of action set
                                            9
                                                              forth herein;
                                           10
                                                       F.     Such other relief as this Court shall deem just and proper.
                                           11
BENDAU & BENDAU PLLC




                                           12                           COUNT FOUR: ARIZONA WAGE ACT
                                                                         FAILURE TO PAY WAGES OWED
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14          101.   Plaintiff realleges and incorporates by reference all allegations in all

                                           15   preceding paragraphs.
                                           16
                                                       102.   Defendants’ practice of willfully failing to pay Plaintiff wages for labor
                                           17
                                                performed violates Arizona Wage Law, ARS § 23-351.
                                           18
                                           19          103.   Plaintiff is therefore entitled to compensation for the difference between

                                           20   wages paid and not paid, to be proven at trial, plus an additional equal amount as
                                           21   liquidated damages, together with interest, costs, and reasonable attorney fees.
                                           22
                                                       WHEREFORE, Plaintiff, Ebony Williams, individually, respectfully requests
                                           23
                                           24   that this Court grant the following relief in Plaintiff’s favor, and against Defendants:

                                           25          A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                           26                 23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                           27
                                           28
                                                                                            -20-
                                           29
                                           30
                                                Case 2:19-cv-04441-SRB Document 1 Filed 06/11/19 Page 21 of 21



                                                    B.     For the Court to award compensatory damages, including treble the amount
                                            1
                                            2              of wages owed to Plaintiff, pursuant to A.R.S. § 23-355, to be determined
                                            3              at trial;
                                            4
                                                    C.     For the Court to award prejudgment and post-judgment interest;
                                            5
                                                    D.     For the Court to award Plaintiff’s reasonable attorneys’ fees and costs of
                                            6
                                            7              the action;
                                            8       E.     Such other relief as this Court shall deem just and proper.
                                            9
                                                                             JURY TRIAL DEMAND
                                           10
                                                    Plaintiff hereby demands a trial by jury on all issues so triable.
                                           11
BENDAU & BENDAU PLLC




                                           12
                                                    RESPECTFULLY SUBMITTED this 11th day of June, 2019.
                       Phoenix, AZ 85060




                                           13
                        P.O. Box 97066




                                           14                                           BENDAU & BENDAU PLLC

                                           15                                                   By: /s/ Clifford P. Bendau, II
                                                                                                Clifford P. Bendau, II
                                           16                                                   Attorney for Plaintiff
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28
                                                                                         -21-
                                           29
                                           30
